Citation Nr: 1710896	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  04-03 278A	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1970. 



This matter comes to the Board of Veterans' Appeals (Board) from an April 2011 Order by the United States Court of Appeals for Veterans Claims (Court), which endorsed an April 2011 Joint Motion for Remand, vacating a March 2010 Board decision denying entitlement to service connection for hypertension, and remanding the matter for action complying with the joint motion.

This matter was initially before the Board on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (RO), which, in pertinent part, denied the Veteran's claim for entitlement to service connection for hypertension.  After twice remanding the matter to the Agency of Original Jurisdiction (AOJ) for additional development, the Board denied the claim in March 2010.  The Veteran appealed this denial, giving rise to the Joint Motion and Court Order that returned the matter to the Board in April 2014. 

In April 2014 and November 2015, the matter came before the Board and was remanded for an additional medical examination. 


REMAND

The Veteran contends that he is entitled to service connection for hypertension, secondary to Agent Orange exposure.  Regrettably, the Board finds another remand necessary.

The Board notes that the Court remanded this matter in April 2011 for two reasons: First, the parties determined that the Board failed to address the Veteran's contention that his hypertension is related to his in-service exposure to herbicide agents, including Agent Orange.  Second, the parties determined the Board incorrectly relied on the September 2009 VA examination in which the VA examiner proffered speculative conclusions.  To ameliorate these issues, the Board remanded the matter so the Veteran could undergo an adequate VA examination to determine whether or not his hypertension was related to Agent Orange (the Board has already conceded the Veteran was exposed to Agent Orange during his time in Vietnam) or secondarily connected to any of his service-connected disabilities.  

Following the Board's November 2015 remand, a VA staff physician reviewed the Veteran's file in July 2016 and concluded the Veteran's hypertension was not caused by exposure to Agent Orange.  The examiner opined "current medical literature does not support the contention that herbicide exposure causes hypertension....the study only shows a limited or suggestive link between herbicide and hypertension which is not medically sufficient to support a link." 

The Board finds the examiner's conclusion inadequate.  To begin with, even if the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 concluded there was only  "limited or suggestive" evidence of an association between exposure to Agent Orange and hypertension, the examiner must still determine-and convincingly explain to the Board his reasons for so determining-whether or not there is a "suggestion" in the case at hand that would make it at least as likely as not that the Veteran's hypertension was related to Agent Orange.  An adequate rationale for a negative determination must, at minimum, discuss the Veteran's medical history, his family history, his lifestyle factors and any and all factors that might have affected the etiology of his hypertension, in addition to his Agent Orange exposure.  Only with such information can the Board adequately weigh the examiner's conclusion to determine, in regards to all of the evidence, if it is more likely than not that the Veteran's hypertension was related to Agent Orange.  Again, the Board notes, a "suggestion" of a link between Agent Orange and hypertension, while not conclusive, still indicates a link between Agent Orange and hypertension; the examiner must discuss whether or not the Veteran's medical records and case file indicate any suggestion of a link between his exposure and hypertension. 

Moreover, since the examination, more information concerning links between hypertension and Agent Orange have arisen; a recently released VA study published in the Journal of Occupational and Environmental Medicine determined that the prevalence of hypertension is far higher in those exposed to Agent Orange than in those never exposed, controlling for all other factors.  Accordingly, a new examination is necessary.  

Given the above, the Board cannot make a medical determination as to whether or not the Veteran's hypertension is related to his service at this time.  See 38 C.F.R. § 4.2 (2015); see also Colvin v. Derwinkski, 1 Vet. App. 171, 175 (1991) (if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion or ordering a medical examination).  Moreover, as the examination was not adequate, the Board has not yet complied with the Joint Motion's order.  Thus, regrettably, another remand is warranted so that the Veteran may undergo another examination to determine if his hypertension is related to his Agent Orange exposure.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should again arrange for the Veteran's claims folder to be reviewed by a VA examiner for the purpose of obtaining a medical opinion that addresses the etiology of the Veteran's hypertension.  Specifically, the medical opinion should address whether it is at least as likely as not (i.e. there is at least a 50 percent probability) that the Veteran's hypertension is related to his period of service, to include his in-service exposure to herbicide agents.  

***The examiner should particularly address the  NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 finding that Agent Orange has a limited or suggestive evidence of an association between Agent Orange and hypertension and explain why he or she finds them persuasive or not and why.  The Board notes that a "suggestion" of a link between Agent Orange and hypertension, while not conclusive, still indicates a link between Agent Orange and hypertension; thus, the examiner must discuss whether or not the Veteran's medical records and case file indicate any suggestion of a link between his exposure and hypertension 

***The examiner is asked to provide a thorough medical history for the Veteran, identifying any and all possible etiologies for the Veteran's hypertension, and to proffer a detailed explanation as to which factor, or conjunction of factors, is more or less likely the etiology of the Veteran's hypertension.

***Lastly, the examiner is asked to address the recently released VA study published in the Journal of Occupational and Environmental Medicine which determined that the prevalence of hypertension is far higher in those exposed to Agent Orange than in those never exposed, controlling for all other factors. 

2.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


